DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 17/109,847 (U.S Patent No. 11,379,165 B2); where claim 1 is pending in this application.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 06/06/2022 has been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. 11,379,165 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the instant application claim 1 is to be found in parent application claim 1 (along with claims 18 and 19), respectively.
The difference between the instant application claim 1 and the parent claim 1 lies in the fact that the parent claim 1 is broader than the instant application claim 1 and the instant application claim 1 includes the parent claims 1, 18 and 19. Both have the same scope in term of searching.
Thus, the invention of claim 1 of the instant application claims are in effect a “species” of the “generic” invention of the parent claim 1.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application claim 1 is anticipated by claim 1, respectively, of the parent claims, it is not patentably distinct from claim 1 of the parent claims.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned or interpreted somewhere in the claims): 
Instant Application 17/833,268
Patent No. 11,379,165 B2
Claim 1

An image forming apparatus comprising: 

a sensor configured to detect an original;


a nonvolatile storage that includes a semiconductor area; and 
a controller configured to execute a setting for dividing the semiconductor area into a plurality of areas, and 


execute Trim processing on the divided areas in response to passing of a predetermined time period while the image forming apparatus is in a standby state, 



wherein the controller is configured to stop the Trim processing based on a detection of the original detected by the sensor while the Trim processing is executed.


Claim 1

An image forming apparatus comprising: 
an object configured to detect an operation performed by a user; 

a nonvolatile storage that manages a semiconductor area, with the semiconductor area divided into a plurality of areas; and
a controller capable of executing notification processing of notifying the storage of an areas where data having become unnecessary is stored among data stored in the semiconductor area, 
wherein the controller is configured to, in response to passing of a predetermined time period while the image forming apparatus is in a standby state, execute the notification processing on the plurality of areas divided out of the semiconductor area, and 
wherein the controller is configured to stop the notification processing based on detecting the operation by the object while the notification processing is executed.
Claim 18
The image forming apparatus according to claim 1, wherein the notification processing is Trim processing.
Claim 19
The method according to claim 10, wherein the object is a sensor configured to detect that an original is placed by the user.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674